Exhibit 10.2
 
 
SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
 
BY AND BETWEEN
THE SELLER PARTIES IDENTIFIED HEREIN
(“Seller”)
and
MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
(“Buyer”)
 
Dated effective as of April 1, 2008
 
 

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND ESCROW
INSTRUCTIONS (this “Amendment”) is made effective as of April 1, 2008 (the
“Effective Date”), by and between HCP, INC. (formerly known as Health Care
Property Investors, Inc.), a Maryland corporation (“HCP”), FAEC HOLDINGS (BC),
LLC, a Delaware limited liability company (“FAEC”), HCPI TRUST, a Maryland real
estate trust (“HCPIT”), HCP DAS PETERSBURG VA, LP, a Delaware limited
partnership (“HCPDAS”), and TEXAS HCP HOLDING, L.P., a Delaware limited
partnership (“THH”, and together with HCP, HCPIT, HCPDAS and FAEC collectively,
the “Seller”), and MPT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Buyer”).
RECITALS
A. Buyer and Seller entered into that certain Purchase and Sale and Escrow
Instructions dated as of March 13, 2008 (the “Purchase Agreement”), for the
purchase and sale of certain properties more particularly described therein. All
capitalized terms used but not defined in this Amendment shall have the same
meanings as set forth in the Purchase Agreement.
B. Buyer and Seller wish to amend the Purchase Agreement as set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer and Seller agree that the Purchase
Agreement is amended as follows:
1. Legal Descriptions. The parties agree that Exhibit A-l to the Purchase
Agreement is hereby replaced in its entirety by Exhibit A attached hereto.
2. Acknowledgement of Initial Closing Date. Notwithstanding the fact that
certain of the transaction documents executed in connection with the initial
closing of the Properties located in Bennettsville, South Carolina, Cheraw,
South Carolina, Cleveland, Texas, Bossier City, Louisiana, Tucson, Arizona,
Webster, Texas and Idaho Falls, Idaho are dated as of March 28, 2008, the
Closing for such Properties is deemed to be, and agreed by the parties to have
taken place, on the initial Closing Date of April 1, 2008.
3. Continuity of Purchase Agreement. Except as amended by this Amendment, the
Purchase Agreement remains in full force and effect and is hereby ratified and
confirmed.

 



--------------------------------------------------------------------------------



 



4. Counterparts. This Amendment may be executed in counterparts, all such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.
5. Electronically Transmitted Signatures. Telecopied signatures or signatures
sent by electronic mail may be used in place of original signatures on this
Amendment. Seller and Buyer intend to be bound by the signatures on the
telecopied or electronically mailed document, are aware that the other party
will rely on the telecopied or electronically mailed signatures, and hereby
waive any defenses to the enforcement of the terms of this Amendment based on
the form of signature. Following any facsimile or electronic mail transmittal,
the party shall promptly deliver the original instrument by reputable overnight
courier in accordance with the notice provisions of the Purchase Agreement.
6. Severability. If any provision of this Amendment is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Amendment shall nonetheless remain in full force and effect.
7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to any
principle or rule of law that would require the application of the law of any
other jurisdiction.
[Signature Pages Follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the Effective Date.

                  SELLER:
 
                HCP, INC.,
a Maryland corporation
 
                By:   /s/ Brian J. Maas               Name:   Brian J. Maas    
Its:   Senior Vice President
 
                FAEC HOLDINGS (BC), LLC,
a Delaware limited liability company
 
                By:   HCP, INC., a Maryland corporation
its Sole Member
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President
 
                HCP DAS PETERSBURG VA, LP,
a Delaware limited partnership
 
                By:   HCP DAS PETERSBURG VA GP, LLC,
a Delaware limited liability company, its
General Partner
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President
 
                TEXAS HCP HOLDING, L.P.,
a Delaware limited partnership
 
                By:   TEXAS HCP G.P., INC., a Delaware
corporation, its General Partner
 
           
 
      By:   /s/ Brian J. Maas
 
           
 
      Name:   Brian J. Maas
 
      Its:   Senior Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



                  HCPI TRUST,
a Maryland real estate trust
 
                By:   /s/ Brian J. Maas               Name:   Brian J. Maas    
Its:   Senior Vice President

Signature Page

 



--------------------------------------------------------------------------------



 



                      BUYER:    
 
                    MPT OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership
 
                    By:   MEDICAL PROPERTIES TRUST, LLC, a
Delaware limited liability company, its General Partner
 
                        By:   MEDICAL PROPERTIES TRUST, INC.,
a Maryland corporation,
its Sole Member
 
               
 
          By:   /s/ Michael G. Stewart
 
               
 
          Name:   Michael G. Stewart
 
          Its:   EVP & General Counsel

Signature Page

 



--------------------------------------------------------------------------------



 



                  TITLE COMPANY:
 
                FIRST AMERICAN TITLE INSURANCE COMPANY
 
                By:   /s/ James R. Lomenick               Name:   James R.
Lomenick     Title:   Underwriting Counsel
National Commercial Services
First American Title Insurance Company

Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A-l
FEE PROPERTY DESCRIPTIONS AND ADDRESSES

I.   COMMUNITY HEALTH SYSTEMS — BENNETTSVILLE, SC

A.   Address

1139 Cheraw Hwy., Bennettsville, SC 29512

B.   Legal Description

MARLBORO COUNTY, SOUTH CAROLINA
Tract #1
All that certain piece, parcel or tract of land, with improvements thereon,
situate, lying and being within the corporate limits of the City of
Bennettsville, Marlboro County, South Carolina, commencing at an iron on S.C.
Highway 9 at a point 172.12 feet southeast of the intersection of S.C. Highway 9
and Oakwood Street, thence north 65°21’23” east for a distance of 146.25 feet to
an iron at a corner; thence north 39°46’02” east for a distance of 436.08 feet
to an iron at a corner; thence north 49°45’40” west for a distance of 250.53
feet to an iron at a corner on Oakwood Street; thence north 39°42’26” east for a
distance of 298.68 feet to an iron at a corner, plus the width of an access road
as shown on the hereinafter referenced plat; thence south 68°13’56” east for a
distance of 1002.93 feet to an iron at a corner; thence south 21°38’44” west for
a distance of 217.33 feet to an iron at a corner; thence north 87°39’12” west
for a distance of 15.34 feet to an iron at a corner; thence south 55°27’09” west
for a distance of 41.05 feet to an iron at a comer; thence south 17°07’39” east
for a distance of 79.93 feet to an iron at a comer; thence south 03°25’15” east
for a distance of 49.92 feet to an iron; thence south 02°47’36” west for a
distance of 49.87 feet to an iron at a corner; thence north 87°35’12” west for a
distance of 49.96 feet to an iron at a corner; thence south 02°44’00” west along
Townsend Court for a distance of 563.53 feet to an iron at a corner; thence
south 10°27’00” west along Townsend Court for a distance of 105.11 feet to an
iron at a corner; thence south 25°27’45” west along Townsend Court for a
distance of 104.93 feet to an iron at a corner; thence south 40°30’57” west
along Townsend Court for a distance of 99.84 feet to an iron at a corner; thence
south 53°31’27” west along Townsend Court for a distance of 100.00 feet to an
iron at a corner; thence south 65°35’39” west along Townsend Court for a
distance of 223.80 feet to an iron at a corner; thence south 65°33’27” west
along Townsend Court for a distance of 75.26 feet to an iron at a corner; thence
north 24°36’27” west for a distance of 349.57 feet to an iron at a corner;
thence north 65°22’32” east for a distance of 197.60 feet to an iron at a
corner; thence north 24°32’06” west for a distance of 300.01 feet to an iron at
a corner; thence south 65°24’56” west for a distance of 399.92 feet to an iron
at a corner on S.C. Highway 9; thence north 24°39’74” west for a distance of
560.20 feet along S.C. Highway 9 to the beginning iron and corner, and being
generally
Exhibit A

 



--------------------------------------------------------------------------------



 



bounded as follows: on the north by properties of Dr. S. Ansari, Jimmy Frazier
and H.J. Munnerlyn, Inc.; on the east by properties of Alton Williams, City of
Bennettsville, W. A. Rogers and Townsend Court; on the south by properties of
Ervin Mumford, Church of Jesus-Christ of Latter Day Saints and S.C. Highway 9;
and on the west by property of W. A. Rogers, H. E. Avent and Mark Avent, all of
which will more particularly appear by reference to a Plat of the same made by
John M. Jackson, III, P.L.S., on April 7, 1995, and recorded in Plat Book 50, at
Page 59, in the office of the Clerk of Court of Marlboro County; EXCEPTING
therefrom that certain parcel of land containing 0.034 acre, more or less,
conveyed to the South Carolina Department of Transportation pursuant to that
certain Deed dated August 15, 2005 and recorded October 6, 2005 as Instrument
No. 17584 in Book 498 at Page 292 in Office of the Clerk of Court of Marlboro
County, South Carolina.
Tract #2
All that certain piece, parcel or lot of land, with improvements thereon, lying
and being situate in said County and State, shown and delineated as Tract #2 on
a certain plat entitled “Marlboro County General Hospital, Inc.”, made by John
M. Jackson, III, R.L.S., dated December 1, 1981, revised December 22, 1982; said
plat being of record in the office of the Clerk of Court for Marlboro County in
Plat Book 37, at Page 104. Said lot of land is more particularly described as
follows: Commencing at an iron 120 feet from Market Street, running thence N
25°30’ W 175 feet to an iron; thence N 64°30’ E 45 feet to an iron; thence N
30°23’ E 175.6 feet to a marker; thence S 64°30’ W 60 feet to the beginning
corner.

II.   COMMUNITY HEALTH SYSTEMS — CHERAW, SC

     A. Address
Hwy 9 W, Cheraw, SC 29520
     B. Legal Description
CHESTERFIELD COUNTY, SOUTH CAROLINA
Tract No. 1:
All that certain piece, parcel or tract of land, situate, lying ad being just
northwest of the Town of Cheraw, and in the County of Chesterfield, State of
South Carolina, fronting on the south side of South Carolina Highway #9 for a
distance of 800 feet and being more particularly described as follows:
Commencing at an iron on the right-of-way of South Carolina Highway #9 and at
the common corner of the subject property and property of Charles Caulder,
thence along a ditch S 23-41 W for a distance of 400 feet to an iron; thence S
23-52 W for a distance of 400 feet to an iron; thence S 24-26 W for a distance
of 355.6 feet to an iron; thence S 43-24 W for a distance of 63.2 feet to an
iron at a corner; thence N 67-00 W for a distance of 758.1 feet to at iron at a
corner; thence N 23-00 E for a distance of 1214.7 feet to an iron at a corner on
the right-of-way of South Carolina Highway #9; thence S 67-00 E for a distance
of 800 feet to the beginning iron. The subject tract is generally bounded, now
or formerly, as follows, to wit: on the North by the
Exhibit A

 



--------------------------------------------------------------------------------



 



right-of-way of South Carolina Highway #9; on the East by property of Charles
Caulder and the Nancy J. Caulder Estate; on the South by other property of
Louise R. Gaddy and on the West by other property of Louise R. Gaddy, all as
shown on the Map of Land Property of Louise R. Gaddy to be conveyed to Hospital
Corporation of America made by Carl Maness, L. S., on January 9, 1981, which
plat is to be recorded simultaneously with the deed from Louise R. Gaddy to
Hospital Corporation of America. The tract herein contains 22.04 acres according
to the above referenced plat.
EXCLUDING, HOWEVER,
All that certain piece, parcel or lot of land, situate, lying and being in the
County of Chesterfield, State of South Carolina, containing 0.93 acre, more
particularly described as follows: Commencing at an iron at the southern
right-of-way of Highway SC-9 and running S 23-00-00 W for a distance of 593.18
feet to the point of beginning of the subject tract; thence beginning at an iron
at the NW corner of subject 0.93 acre tract and running S 66-19-39 E for a
distance of 229.63 feet along a paved roadway to a nail in the asphalt at the NE
corner; thence turning and running S 23-00-00 W for a distance of 176.0 feet to
an iron at the SE corner; thence turning and running N 66-19-39 W for a distance
of 229.63 feet to an iron at the SW corner; thence turning and running N
23-00-00 E for a distance of 176.0 feet to the point of beginning. This property
is described as Tract A on the drawing prepared for H. D. Jackson Co., Inc. by
Van T. Cribb & Associates, dated 11/20/89, and was conveyed to Harold D.
Jackson. Jr. Tract No. 2 below also is a part of the original 22.04 acres.
Tract No. 2:
All that certain piece, parcel or lot of land, with improvements thereon,
situate, lying and being within the corporate limits of the Town of Cheraw,
Chesterfield County, South Carolina, commencing on the right-of-way of S.C.
Highway #9 at a point in the northwest corner of the hospital site of
Chesterfield General Hospital, Inc., thence south 67°00’ east for a distance of
150 feet along S.C. Highway #9 to an iron at a corner on Doctor’s Drive; thence
south 23°00” west for a distance of 290 feet along Doctor’s Drive to an iron at
a corner; thence north 67°00” west for a distance of 150 feet to an iron at a
corner on a 60 foot dirt strip reserved for a road by Robert Mark Wright, the
adjoining property owner; thence north 23°00” east for a distance of 290 feet
along the said strip (a power line being approximately on the line) to the
beginning iron and corner, and being generally bounded as follows: on the north
by S.C. Highway #9; on the east by Doctor’s Drive which is property of
Chesterfield General Hospital, Inc. and is not a dedicated street; on the south
by other property of Chesterfield General Hospital, Inc.; and on the west by
property of Robert Mark Wright, all of which will more particularly appear by
reference to a Map of the same made by Carl Maness, L. S., on October 29, 1986,
and recorded in Plat Book 36, at Page 93, in the office of the Clerk of Court
for Chesterfield County.
Tract No. 1 and Tract No. 2 are the same property shown on Plat of Land made by
Carl Maness, L. S. on April 12, 1995, for Chesterfield General Hospital, Inc.
and recorded in Plat Book 42, at Page 151, in the said Clerk’s office.
Exhibit A

 



--------------------------------------------------------------------------------



 



III.   COMMUNITY HEALTH SYSTEMS — CLEVELAND, TX

     A. Address
300 East Crockett Street, Cleveland, TX 77328
     B. Legal Description
FIRST TRACT:
Being Lots Nos. One (1), Two (2), Three (3), Seven (7), Eight (8) in Block
No. Eighteen (18) of the Nobel Garvey Subdivision in the City of Cleveland,
Liberty County, Texas, according to plat of said subdivision of record in Vol.
1, page 63 of the Map Records of Liberty County, Texas.
SECOND TRACT:
All of Lot Nos. Four (4), Five (5) and Six (6) in Block No. Eighteen (18) of the
Nobel Garvey Subdivision in the City of Cleveland, Liberty County, Texas,
according to plat of record in Vol. 1, page 63 of the Map Records of Liberty
County, Texas, SAVE AND EXCEPT the West fifty feet (W. 50’) thereof, which was
conveyed by J.M. Cadenhead et ux to E.L. Smith by Deed dated January 13, 1954,
recorded in Vol. 399, page 322 of the Deed Records of Liberty County, Texas.
THIRD TRACT:
All Lot Nos. Ten (10), Eleven (11) and Twelve (12) in Block No. Eighteen (18) of
said Noble
Garvey Subdivision in the City of Cleveland, Liberty County, Texas, according to
plat of record in Vol. 1, page 63 of the Map Record of Liberty County, Texas,
SAVE AND EXCEPT the East 104 feet (E. 104’) thereof which was conveyed by J.M.
Cadenhead et ux to Etta B. Anderson by Deed dated May 8, 1945, recorded in Vol.
277, page 85 of the Deed Records of Liberty County, Texas.
FOURTH TRACT:
Being Lot No. Nine (9) in Block No. Eighteen (18) of the Nobel Garvey
Subdivision in the City of Cleveland, Liberty County, Texas, according to map of
record in Vol. 1, page 63 of the Map Records of Liberty County, Texas.
FIFTH TRACT:
All that certain lot, tract or parcel of land, being the East One-hundred Four
feet (E. 104’) of Lot Number Ten (10), Eleven (11) and Twelve (12) in Block
Number Eighteen (18) of the NOBLE GARVEY SUBDIVISION in the City of Cleveland,
Liberty County, Texas, as the same appears upon the map or plat thereof, on file
and of record in Vol. 1, page 63 Map records of Liberty County, Texas.
SIXTH TRACT:
West Fifty feet of Lot Number Four (W-50’ of 4) in Block Number Eighteen (18) of
the NOBLE GARVEY SUBDIVISION in the City of Cleveland, Liberty County, Texas, as
the same appears upon the map or plat thereof, on file and of record in Vol. 1,
page 63 Map Records of Liberty County, Texas.
Exhibit A

 



--------------------------------------------------------------------------------



 



SAVE AND EXCEPT from Tracts 1 - 6, that portion of Block 18 that lies within the
right-of-way limits of the Dayton-Cleveland Highway as described in right-of-way
Deed dated March 22, 1940, from J.M. Cadenhead and et ux to the State of Texas,
recorded in Vol. 248, page 114 of the Deed of Records of Liberty County Texas.
SEVENTH TRACT:
Being Lot Nos. Three (3), Four (4), Five (5), Nine (9) and Ten (10) in Block
No. Fifteen (15) and Lot Nos. One (1), Two (2), Three (3), Six (6), Seven (7),
Eight (8) and Nine (9) in Block No. Seventeen (17) of the Cox Subdivision in the
City of Cleveland, Liberty County, Texas, according to map of said subdivision
recorded in Vol. 1, page 63 of the Map Records of Liberty County, Texas.
EIGHTH TRACT:
Being Lot Nos. Six (6) and Seven (7) in Block No. Fifteen (15) of the Noble
Garvey Subdivision of part of the Cox Addition to the City of Cleveland, Liberty
County, Texas, according to plat of said subdivision of record in Volume 1, page
63 of the Map Records of Liberty County, Texas.

IV.   CORNERSTONE HEALTH SYSTEMS — BOSSIER CITY, LA

     A. Address
4900 Medical Drive, Bossier City, LA 71112
     B. Legal Description
Tract “A”
A tract of land located in Section 14, Township 17 North, Range 13 West, Bossier
Parish, Louisiana, being further described as follows: Beginning at a point on
the East line of said Section 14, located 2,440.40 feet Southerly from the
Northeast corner of said Section 14; run thence North 89°38’48” West a distance
of 834.30 feet; run thence South 21°21’45” East a distance of 948.06 feet; run
thence North 89°29’20” West a distance of 768.35 feet to the Point of Beginning
of the tract herein described; run thence North 89°29’20” West a distance of
798.45 feet to a point on the Easterly right of way lines of Woodmont Blvd., as
dedicated in Book 583, Page 281 (Inst. No. 352456) of the records of Bossier
Parish, Louisiana; run thence along said Easterly right of way line North
00°30’40” East a distance of 580.38 feet; thence leaving said Easterly right of
way line run South 89°29’20” East a distance of 1,213.45 feet to a point on the
Westerly right of way line of Medical Drive, as dedicated in Book 583, Page 282
(Inst. No. 352457 of the records of Bossier Parish, Louisiana; run thence along
said Westerly right of way line South 00°30’40” West a distance of 330.38 feet;
thence leaving said Westerly right of way line run North 89°29’20” West a
distance of 200.00 feet; run thence North 00°30’40” East a distance of 30.78
feet, run thence South 89°36’15” West a distance of 64.85 feet to the point of
curvature of a curve to the left (said curve having a radius of 14.0 feet, a
central angle of 44°07’40”); run thence along said curve a distance of 10.78
feet; run thence South 45°28’35” West a distance of 193.00 feet to the point of
curvature of a curve to the left (said curve having a radius of 14.0 feet, a
central angle of 44°57’55”; run thence South 00°30’40” West a distance of 129.21
feet to the Point of Beginning.
Exhibit A

 



--------------------------------------------------------------------------------



 



Tract “C”
A tract of land located in Bossier City, Bossier Parish, Louisiana, and more
fully described as: A tract of land located in Section 14, Township 17 North,
Range 13 West, Bossier Parish, Louisiana, further described as follows:
Beginning at a point on the East line of Section 14 located 2,440.40 feet
Southerly from the Northeast corner of Section 14; run thence North 89°38’48”
West a distance of 834.30 feet; run thence South 21°21’45” East a distance of
948.06 feet; run thence North 89°29’20” West a distance of 353.35 feet to the
Point of Beginning of tract herein described; continue thence North 89°29’20”
West a distance of 200.0 feet; run thence North 0°30’40” East a distance of
250.0 feet; run thence South 89°29’20” East a distance of 200.0 feet; run thence
South 0°30’40” West a distance of 250.0 feet to the Point of Beginning of tract,
containing 1.148 acres, more or less.
Tract “D”
A tract of land located in Section 14, Township 17 North, Range 13 West, Bossier
Parish, Louisiana, being further described as follows: Beginning at a point in
the East line of Section 14 located 2,440.40 feet Southerly from the Northeast
corner of Section 14; run thence North 89°38’48” West a distance of 834.30 feet;
run thence South 21°21’45” East a distance of 948.06 feet; run thence North
89°29’20” West a distance of 553.35 feet to the Point of Beginning of tract
herein described; continue thence North 89°29’20” West a distance of 215.0 feet;
run thence North 0°30’40” East a distance of 129.21 feet to the point of
curvature of a curve to the right having a radius of 14.0 feet; run thence along
said curve a distance of 10.99 feet; run thence North 45°28’35” East a distance
of 193.0 feet to the point of curvature of a curve to the right having a radius
of 14.0 feet; run thence along said curve a distance of 10.78 feet; run thence
North 89°36’15” East a distance of 64.85 feet; run thence South 0°30’40” West a
distance of 280.78 feet to the Point of Beginning of tract, containing 1.14
acres more or less.

V.   CORNERSTONE HEALTH SYSTEMS — TUCSON, AZ

     A. Address
7220 East Rosewood Drive, Tucson, AZ 85710
     B. Legal Description
Parcel No. 1:
Lot 2 in Block 3 of Gateway Center, as recorded in Book 40 of Maps and Plats at
Page 47, Records of Pima County, Arizona.
Parcel No. 2:
Non-Exclusive easements, shown as Easement “A”, appurtenant to Parcel No. 1 for
utility, public sewer, pedestrian, vehicular access, landscaping and common
maintenance purposes, over those portions of Lots 1 and 2 in Block 3, dedicated
by the plat of Gateway Center, as recorded in Book 39 of Maps and Plats at Page
36, Records of Pima County, Arizona.
Exhibit A

 



--------------------------------------------------------------------------------



 



Parcel No. 3:
Non-exclusive easements, shown as Common Area “A” for utility, pedestrian,
vehicular access, landscaping and common area maintenance, and non-exclusive
easements, as shown on Common Area “B” for private park and recreation area and
drainage purposes, as dedicated by the plat of Gateway Center in Book 37 of Maps
and Plats at Page 25, Records of Pima County, Arizona, and as provided through
and within that certain Community Declaration for Gateway Center, recorded
March 27, 1984, in Book 7248, Page 1050, Pima County, Arizona.

VI.   CORNERSTONE HEALTH SYSTEMS — WEBSTER, TX

     A. Address
709 Medical Center Boulevard, Webster, TX 77598
     B. Legal Description
Being 9.048 acres of land, situated in the Robert Wilson Survey, Abstract 88,
Harris County, Texas, being a part of Lot 1, Block 18, Webster Outlots, a
subdivision recorded in Volume 67, Page 197, Deed Records of Harris County,
Texas, being that certain 9.089 acres save and except 1,783 square feet tract,
conveyed in deed from Baywood Hospital, Inc. to Charter Behavioral Health System
of Baywood, Inc., dated June 30, 1994, as recorded in the Official Public
Records of Real Property of Harris County (O.P.R.R.P.H.C.), Texas, under County
Clerk’s File No. P947588, Film Code No. 500-06-544, the subject 9.048 acres of
land being more particularly described by metes and bounds as follows:
BEGINNING at a 5/8-inch iron rod found at the intersection of the southeasterly
right-of-way line of Medical Center Boulevard, based on a width of 80 feet,
(formerly known as Jasmine Avenue) with a cut-back line from the southwesterly
right-of-way line of Texas Avenue (width varies), as described in right-of-way
deed to the County of Harris, dated June 3, 1994, as recorded in the
O.P.R.R.P.H.C. under County Clerk’s File No. P975281, Film Code No. 500-30-0100,
being the west northerly corner of the herein described tract, having surface
coordinates of X = 3,230,964.65 Y = 640,407.39, all bearings are based on the
Texas State Plane Coordinate System, South Central Zone, all coordinates and
distances are surface and may be converted to grid by multiplying by a combined
scale factor of 0.999870;
THENCE SOUTH 86 degrees 17 minutes 41 seconds EAST, 42.25 feet along said
cut-back to a 5/8-inch iron rod found at the west northerly corner of the herein
described tract, on the southwesterly right-of-way line of Texas Avenue (width
varies), as described in said right-of-way deed;
THENCE SOUTH 41 degrees 10 minutes 58 seconds EAST, 128.79 feet along the
southwesterly right-of-way line of Texas Avenue (width varies) to a 5/8-inch
iron rod found at the beginning of a curve to the left and a northeasterly
corner of the herein described tract;
THENCE SOUTHEASTERLY along said curve to the left and said southwesterly
right-of-way line of Texas Avenue (width varies) through a central angle of 06
degrees 42 minutes 23 seconds
Exhibit A

 



--------------------------------------------------------------------------------



 



to a 5/8-inch iron rod found at a point of reverse curve and a northeasterly
corner of the herein described tract, said curve having a radius of 531.00 feet,
an arc length of 62.15 feet, and a long chord length of 62.12 feet bearing SOUTH
44 degrees 32 minutes 10 seconds EAST;
THENCE SOUTHEASTERLY along a curve to the right and said southwesterly
right-of-way line of Texas Avenue (width varies) through a central angle of 06
degrees 42 minutes 49 seconds to a 5/8-inch iron rod found at a northeasterly
corner of the herein described tract and on the southwesterly right-of-way line
of Texas Avenue (60 feet wide), said curve having a radius of 492.00 feet, an
arc length of 57.65 feet, and a long chord length of 57.62 feet bearing SOUTH 44
degrees 31 minutes 57 seconds EAST;
THENCE SOUTH 41 degrees 10 minutes 58 seconds EAST, 351.50 feet along said
southwesterly right-of-way line of Texas Avenue (60 feet wide) to a 1/2-inch
iron rod found at the most easterly corners of the herein described tract, said
Lot 1 and said 9.089 acre tract and being the most northerly corner of that
certain tract of land conveyed in deed from Environmental Industries, Inc. to
Houston Stafford Electric, Inc, dated July 17, 1978, as recorded in the
O.P.R.R.P.H.C. under County Clerk’s File No. F683849 Film Code No. 200-14-2583;
THENCE SOUTH 48° 48’ 02” West, 630.00 feet along the northwesterly line of said
Houston Stafford Electric, Inc. tract and a northwesterly line of the residue of
Lot 3, Block 18, conveyed in deed from Ashton Place, Inc, to W. E. Evans (an
undivided 86%), and H. L. Lugenheim (an undivided 14%), dated June 14, 1984, as
recorded in the O.P.R.R.P.H.C. under County Clerk’s File No. J555232, Film Code
No. ###-##-#### and in deed from United States National Bank, as Independent
Executor of the Estate of H. L. Lugenheim, et al, to W. E. Evans, dated July 28,
1995, as recorded in the O.P.R.R.P.H.C. under County Clerk’s File No. R635159,
Film Code No. 505-83-0474, to a 5/8-inch iron rod found at the most southerly
corner of the herein described tract and the most easterly corner of that
certain 3.48 acre tract, conveyed in deed from Frank W. Judd, Trustee to Kenneth
J. Gurry, et ux, dated May 29, 1974, as recorded in the O.P.R.R.P.H.C. under
County Clerk’s File No. E173548, Film Code No. 104-19-1124;
THENCE NORTH 41° 02’ 05” West, 345.40 feet along the common line between said
9.089 acre tract and said 3.48 acre tract to a 5/8-inch iron rod found at a
westerly corner of the herein described tract;
THENCE NORTH 41° 51’ 22” West, 282.12 feet continuing with said common line to a
1/2-inch iron rod found on the said southeasterly right-of-way line of Medical
Center Boulevard, being the most westerly corner of the herein described tract;
THENCE NORTH 48° 35’ 36” East, 595.49 feet with said southeasterly right-of-way
to the POINT OF BEGINNING and containing 9.048 acres of land, more or less.
Exhibit A

 



--------------------------------------------------------------------------------



 



VII.   HEALTH MANAGEMENT ASSOCIATES — POPLAR BLUFF, MO

     A. Address
2620 North Westwood Blvd., Poplar Bluff, MO 63901
     B. Legal Description
TRACT 1
Parcel A
All that, part of the West Half (1/2) of the Southwest Quarter of Section 28,
Township 25 North, Range 6 East of the Fifth Principal Meridian, in the City of
Poplar Bluff, Butler County, Missouri, which is described as follows:
From the Northwest Corner of the Southwest Quarter of said Section 28, measure
Southerly along and with the West line of said Section a distance of 1074.48
feet; thence, South 89 degrees 22 minutes 10 seconds East a distance of 20.0
feet to the POINT OF BEGINNING. Thence, South 00 degrees 21 minutes 10 seconds
West parallel to the West line of said Section a distance of 289.39 feet to the
South line of the Northwest Quarter of the Southwest Quarter; thence, North 87
degrees 12 minutes West a distance of 20.0 feet to the West line of said
Section; thence, South 00 degrees 21 minutes 10 seconds West a distance of
311.13 feet to the West right-of-way line of U.S. Highway “67”; thence, South 30
degrees 51 minutes 30 seconds East along and with said right-of-way line a
distance of 40.18 feet; thence, South 87 degrees 41 minutes 05 seconds East
along and with said right-of-way line a distance of 24.37 feet; thence, South 87
degrees 11 minutes 30 seconds East a distance of 150.80 feet; thence, North 57
degrees 34 minutes 35 seconds Last a distance of 291.34 feet.; thence, South 87
degrees 07 minutes 10 seconds East a distance of 444.34 feet; thence, North 00
degrees 40 minutes 50 seconds East a distance of 398.24 feet; thence, North 57
degrees 33 minutes 00 seconds cast a distance of 91.00 feet; thence, North 32
degrees 27 minutes 00 seconds West a distance of 245.54 feet; thence, South 57
degrees 33 minutes 00 West a distance of 63.10 feet; thence, North 26 degrees 47
minutes 30 seconds West a distance of 87.00 feet; thence, South 87 degrees 16
minutes 55 seconds West a distance of 131.35 feet; thence, South 87 degrees 52
minutes 00 seconds West a distance of 40.34 feet; thence, North 02 degrees 42
minutes 35 seconds West a distance of 154.03 feet; thence, North 88 degrees 16
minutes 25 seconds West along and with the South line of a tract of land
recorded in Deed Book 530 at page 332 of the Butler County Land Records a
distance of 228.36 feet; thence, South 01 degrees 05 minutes 00 seconds West
along and with the East line of property described in Deed Book 106 at page 465
of the Butler County Land Records a distance of 345.64 feet; thence, North 89
degrees 22 minutes 10 seconds West along and with the South line of said
property a distance of 304.83 feet to the POINT OF BEGINNING; EXCEPT that part
conveyed to the City of Poplar Bluff by Deed recorded in Book 1028 at Page 7648.
Parcel B
Easement appurtenant to Tract One as established in Perpetual Easement Agreement
between Joe Hefner Mercantile Company and Lucy Lee Hospital, Inc., recorded in
Book 593 at Page 658 in the Butler County, Missouri, Land Records and further
described as follows:
All that part of the South Half of the North Half of the Southwest Quarter of
the Southwest Quarter of Section 28, Township 25 North, Range 6 East of the
Fifth Principal Meridian, Butler
Exhibit A

 



--------------------------------------------------------------------------------



 



County, Missouri, which is described as follows: Beginning at the intersection
of the North line of said South Half of the North Half of the Southwest Quarter
of the Southwest Quarter and the Easterly right of way line of U.S. Highway 67;
thence Southeasterly along and with said right of way a distance of 85.8 feet to
a point; thence, Northeasterly on a line which extends through a point defined
as being 503.2 feet North and 900 feet West of the Southeast corner of said
South Half of the North Half of the Southwest Quarter of the Southwest Quarter
to a point on the North line of said South Half of the North Half of the
Southwest Quarter of the Southwest Quarter; thence, West along and with said
North Line to the Point of Beginning.

VIII.   HEALTHSOUTH CORPORATION — FAYETTEVILLE, AR

     A. Address
153 E. Monte Painter Drive, Fayetteville, AR 72703
     B. Legal Description
A part of the SWl/4 of the SWl/4 of Section 26 and a part of the Nl/2 of the
NWl/4 of Section 35, all in Township 17 North, Range 30 West in Washington
County, Arkansas, more particularly described as follows: Beginning at the SE
corner of the SWl/4 of the SWl/4 of Section 26 and running then N 0 degrees
31’40” W 92.61 feet; thence S 89 degrees 28’20” W 420.0 feet; thence S 0 degrees
54’04” E 517.00 feet; thence N 89 degrees 28’20” E 420.4 feet; thence N 1 degree
02’11” W 425.39 feet to the point of beginning, containing 4.993 acres, more or
less, subject to a street right-of-way along the North side of the above
described property.

IX.   HEALTHSOUTH CORPORATION — FT. LAUDERDALE, FL

     A. Address
4399 Knob Hill Road, Ft. Lauderdale, FL 33351
     B. Legal Description
The land referred to herein is situate in the County of Broward, State of
Florida and is described as follows:
Parcel 7 of Welleby N.W. Quadrant, according to the Plat thereof recorded in
Plat Book 110, Page 48, of the Public Records of Broward County, Florida.
Exhibit A

 



--------------------------------------------------------------------------------



 



X.   HEALTHSOUTH CORPORATION — PETERSBURG, VA

     A. Address
95 Pinehill Boulevard, Petersburg, VA 23805
     B. Legal Description
ALL that certain lot, piece or parcel of land situate, lying and being in the
City of Petersburg, Virginia containing 6.963 acres of land, more or less,
together with the improvements thereon and the appurtenances thereunto belonging
and described as Lot 1 on that certain subdivision plat prepared by Timmons
Group dated March 25, 2005, entitled “Plat Showing a Subdivision of 108.010
Acres of Land For The Creation of a 6.963 +I- Acre Parcel of Land and the
Dedication of 0.414+/- Acre of Land As Public Right of Way Situated on the East
Line of South Crater Road-U.S. Route 301 and the West Line of Interstate I 95 in
the City of Petersburg, Virginia”, a copy of which plat is recorded in the
Office of the Clerk of the Circuit Court of the City of Petersburg, Virginia
(the “Clerk’s Office”) in Plat Book, page and reference to which is hereby made
for a more particular description of the property conveyed.
BEING a portion of the same property conveyed to grantor (formerly Petersburg
South Associates, a Virginia general partnership) by deed from Crater South
Associates, dated August 12, 1983, recorded August 15, 1983, in the Clerk’s
Office in Deed Book 398, page 467. Petersburg South Associates converted to
grantor by Certificate recorded in the Clerk’s Office on January 31, 2003 as
Instrument No. 03-000418.

XI.   HEALTHSOUTH CORPORATION — WICHITA, KS

     A. Address
8338 West 13th Street, Wichita, KS 67212
     B. Legal Description
Lot 1, Block 1, Northwest Village 5th Addition of Wichita, Sedgwick County,
Kansas.

XII.   HEALTHTRAX — BRISTOL, CT

     A. Address
842 Clark Avenue, Bristol, CT 06010
     B. Legal Description
All that certain piece or parcel of land, with the buildings and improvements
thereon, located on the east side of Clark Avenue and on the north side of
Matthews Street in the City of Bristol, County of Hartford and State of
Connecticut, depicted on a map entitled “ALTA/ACSM Land
Exhibit A

 



--------------------------------------------------------------------------------



 



Title Survey Bristol Wellness Center Bristol Club Properties, Inc. 842 Clark
Avenue, Bristol, Connecticut Date April 1, 1998 Revised 5/14/98 Scale 1” = 40’
Project No. 1547-05” made by A-N Consulting Engineers, Inc., Newington,
Connecticut, on file in the Bristol Town Clerk’s Office as Map 959J, and being
more particularly bounded and described as follows:
BEGINNING at a concrete monument in the northerly street line of Matthews
Street, 531 feet, more or less, easterly of Clark Avenue and running along said
northerly street line S 87°-37’-04” W, a distance of 198.21 feet to a drill hole
in the concrete sidewalk; thence continuing along said street line N 67°-45’-27”
W, a distance of 81.97 feet to a drill hole in the concrete sidewalk; thence
continuing along said street line N 44°-48’-27” W, a distance of 250.61 feet to
a hub and tack, said point being the intersection of the northerly street line
of Matthews Street and the easterly street line of Clark Avenue; thence running
along said easterly street line of Clark Avenue N 06°-33’-52” E, a distance of
212.50 feet to a iron pin; thence running along land now or formerly of Hillside
Park Estates Condominiums N 82°-00’-43” E, a distance of 368.47 feet to an iron
pin; thence running along land now or formerly of Harvest Hill Estates
Condominiums S 07°-32’-52” E, a distance of 466.95 feet to the place or POINT OF
BEGINNING.
XIII. HEALTHTRAX — EAST PROVIDENCE, RI
     A. Address
15 Catamore Blvd., East Providence, RI 02914
     B. Legal Description
That certain tract or parcel of land, with all the buildings and improvements
thereon, situated on the Easterly side of Skycrest Avenue and Northwesterly side
of Catamore Boulevard in the City of East Providence and State of Rhode Island,
bounded and described as follows:
Beginning at a point in the Easterly line of Skycrest Avenue which point is at a
Southwesterly corner of the within described parcel and the Northwesterly corner
of land now or formerly of Trustees of Bairos Family 1995 Revocable Trust;
THENCE: N 23°10’40” E, along the Easterly line of Skycrest Avenue a distance of
350.31 feet to other land now or formerly of K & N Associates;
THENCE: S 28°54’17” E, along the Southwesterly line of said K & N Associates and
land now or formerly of Highland Associates a distance of 532.92 feet to a stake
set in the Northwesterly line of Catamore Boulevard;
THENCE: S 61°05’43” W, along the Northwesterly line of Catamore Boulevard, a
distance of 200.00 feet to another stake set in the Northwesterly line of
Catamore Boulevard at a point of tangency with a curve having a radius of 408.32
feet and a central angle of 37°24’43”;
Exhibit A

 



--------------------------------------------------------------------------------



 



THENCE: Following the arc of said curve Southwesterly and Southerly, bounding
Southeasterly and Easterly on Catamore Boulevard, an arc distance of 266.62 feet
to the Northwesterly corner of land now or formerly of CBS, Inc.;
THENCE: N 64°46’39” W, along said CBS, Inc. land, a distance of 66.57 feet to
the Southeasterly corner of land now or formerly of James and Francis Swallow;
THENCE: N 23°10’40” E, bounding Westerly on said Swallow Land, on land now or
formerly of George L. and Hilda Connors, land now or formerly of Marilyn R.
Fisher, land now or formerly of Robert R. and Carol A. Anderson, and land now or
formerly of said Trustees of Bairos Family 1995 Revocable Trust, a distance of
379.91 feet to the Northeasterly corner of said Last-Named Land;
THENCE: N 66°49’20” W, bounding Southerly on said Trustees of Bairos Family 1995
Revocable Trust a distance of 144.80 feet to the point of beginning.
TOGETHER WITH reciprocal rights set forth in Book 673 at page 180.

XIV.   HEALTHTRAX — ENFIELD, CT

     A. Address
3 Weymouth Road, Enfield, CT 06082
     B. Legal Description
Land situated in the County of Hartford, State of Connecticut, more particularly
described as:
Those two certain pieces or parcels of land, with the buildings and improvements
thereon and appurtenants thereto belonging or in any way appertaining, situated
in the Town of Enfield, County of Hartford and State of Connecticut, bounded and
described as follows:
FIRST PIECE:
Beginning at a point in the southerly line of land of the State of Connecticut
at the northeast corner of land now or formerly of James M. Ranta; thence
running N 79° 05’ 41” E along said land of the State of Connecticut, a distance
of 213.11 feet to a Connecticut Highway Department stone bound; thence running
in a curve to the left having a radius of 265.00 feet along land of the State of
Connecticut, a distance of 304.00 feet to a point; thence running S 81° 57’ 56”
E along land now or formerly of Matthew Alaimo, a distance of 568.83 feet to a
point; thence running S 7° 37’ 55” W along land now or formerly of Gerald R.
Simpkins, a distance of 381.96 feet to a point; thence running N 80° 26’ 59” W
along lands now or formerly of James M. Ranta, Hans J. Eilmus, James Creelman,
Eugene Osik, Francis J. Zator, partly by each, a total distance of 632.00 feet
to a point; thence running N 83° 18’ 29” W along the Second Piece herein
described and lands now or formerly of Carl A. Falk, Anna B. Boudreau and Edmund
F. Moncevicus, partly by each, a total distance of 323.95 feet to a point; and
thence running N 11° 30’ 17” E along land now or formerly of James M. Ranta, a
distance of 77.76 feet to the point and place of beginning.
Exhibit A

 



--------------------------------------------------------------------------------



 



SECOND PIECE:
Beginning at the fifth of the six points described above, located on the
southerly boundary of the First Piece described above at the northwest corner of
land now or formerly of Francis J. Zator; thence running S 7° 16’ 59” W along
said land now or formerly of Francis J. Zator a distance of 300.00 feet to a
point, thence running N 82° 07’ 33” W along Weymouth Road a distance of 15.00
feet to a point; thence running N 7° 16’ 59” E along land now or formerly of
Carl A. Falk a distance of 300.00 feet to a point; thence running S 83° 18’ 29”
E along the First Piece herein described a distance of 15.00 feet to the point
and place of beginning.
Together with a right of way over an area designated “Bituminous Drive” on a
certain map or plan as reserved in a certain deed from Enfield Land Associates
to Joseph R Pepe, Trustee, recorded in Volume 404 at Page 39 of the Enfield Land
Records, and as further set forth in a certain easement from Vera E. Bidwell to
Enfield Land Associates dated May 5, 1976 and recorded in Volume 417 at Page 455
of the Enfield Laud Records.
Together with a right of way set forth in an instrument dated December 18, 1978
and recorded in Volume 329 at Page 16 of the Enfield Land Records, and drainage
easements from Matthew C. Alaimo to Enfield Systems, Inc. dated November 8, 1974
and June 27, 1979 and recorded in Volume 391 at Page 487, and in Volume 444 at
Page 1061, respectively, of the said Land Records.
Together with an Easement from Francis J. Zator and Julia U. Zator dated
March 17, 1988 and recorded in Volume 570 at Page 816 of the Enfield Land
Records.
For a further description, reference is hereby made to a map entitled “Plan
Prepared for Healthtrax International 3 Weymouth Road Enfield, Conn. Kasper
Associates, Inc. Vernon, CT Scale 1” = 4’ Nov. 1986 Proj. No. V-1078-A”, revised
November 24, 1986 and December 1, 1986, which map is on file in the Enfield Land
Records.

XV.   HEALTHTRAX — NEWINGTON, CT

     A. Address
375 E Cedar Street, Newington, CT 06111
     B. Legal Description
All that certain piece or parcel of land located on the south side of East Cedar
Street (a.k.a. Conn. Route 175) in the Town of Newington, County of Hartford and
State of Connecticut, depicted on a map entitled “ALTA/ACSM Land Title Survey
Healthtrax Fitness & Wellness” prepared by A-N Consulting Engineers, Inc.,
Newington, Connecticut, dated March 30, 1998, Scale 1” = 20’, Sheet 1 of 1,
sealed by Jeffrey W. Davis, P.E.L.S. Connecticut License No. 15807, and more
particularly described as follows:
Beginning at a C.D.O.T. monument in the southerly street line of East Cedar
Street, 500 feet, more or less, westerly of the Berlin Turnpike and running
along land now or formerly of Dinu P.
Exhibit A

 



--------------------------------------------------------------------------------



 



Dave S 06° 47’ 53” E, a distance of 267.60 feet to an iron pin; thence running
along land now or formerly of Frederick H. Callahan S 80° 09’ 57” W, a distance
of 145.56 feet to an iron pin; thence continuing along land of said Callahan S
79° 36’ 17” W, a distance of 132.87 feet to a P.K. nail in the pavement; thence
running along land now or formerly of Kenneth G. & Anne E. Kelly N 08° 10’ 33”
W, a distance of 281.74 feet to a C.D.O.T. monument in the southerly street line
of East Cedar Street; thence running along said street line in a generally
easterly direction along a curve to the left having a radius of 2,062.20 feet,
an interior angle of 7° 55’ 06”, a tangent distance of 142.73 feet, an arc
length of 285.00 feet, a chord length of 284.77 feet, and a chord bearing of N
82° 10’ 40” E to a C.D.O.T. monument; thence running along said street line S
06° 59’ 30” E, a distance of 3.10 feet to the place or point of beginning.

XVI.   HEALTHTRAX — WARWICK, RI

     A. Address
2191 Post Road, Warwick, RI 02886
     B. Legal Description
That certain tract or parcel of land with all buildings and improvements
thereon, located in the City of Warwick, County of Kent, State of Rhode Island,
bounded and described as follows:
Beginning at a point being 50.87 feet left of Post Road Baseline Station
59+50.90 as shown on State Highway Plat No. 2331, said point being the most
southeasterly corner of the parcel hereby described;
Thence: turning S 86° 22’ 22” W, bounded southwesterly by land now or formerly
of Chelo Realty, Inc., a distance of 26.03 feet to a point;
Thence: S 75° 09’ 09” W, 76.65 feet to a point of curvature;
Thence: running generally northwesterly and northerly direction along the arc of
a right hand curve, having a radius of 37.50 feet, an arc distance of 58.90 feet
to a point of tangency;
Thence: S 75° 09’ 09” W, bounded southerly by other land now or formerly of
Chelo Realty, Inc. a distance of 454.65 feet to a point in the easterly line of
land now or formerly of National Railroad Passenger Corp., the last four courses
being bounded by other land now or formerly of Chelo Realty, Inc.;
Thence: N 02° 18’ 14” W, bounded westerly by said National Railroad Passenger
Corp. land, a distance of 245.87 feet to a point;
Thence: N 75° 09’ 09” E, bounded northerly by the Airport Connector Road,
so-called, a distance of 488.76 feet to a point;
Exhibit A

 



--------------------------------------------------------------------------------



 



Thence: S 14° 50’ 51” E, bounded easterly in part by land now or formerly of
Harold S. & Isabell M. Gold and in part by Post Road, 103.09 feet to a point;
Thence: S 64° 28’ 16” W, bounded southerly by said Post Road, 20.82 feet to a
point of curvature;
Thence: running generally southwesterly direction along the arc of a left hand
curve, having a radius of 100.00 feet, an arc distance of 45.38 feet to a point
of compound curvature;
Thence: running generally southwesterly direction along the arc of a right hand
curve, having a radius of 35.00 feet, an arch distance of 18.05 feet to a point;
Thence: S 17° 13’ 24” E, 137.90 feet to a point;
Thence: N 75° 11’ 00” E, 86.98 feet to a point of curvature;
Thence: running generally southeasterly direction along the arc of a right hand
curve, having a radius of 99.50 feet, an arc distance of 33.51 feet to a point
of tangency;
Thence: S 47° 46’ 45” E, 8.87 feet to the place of beginning, the last 7
(seven) lines bounding on said Post Road.

XVII.   HEALTHTRAX — WEST SPRINGFIELD, MA

     A. Address
149 Ashley Avenue, West Springfield, MA 01089
     B. Legal Description
A certain parcel of land located in West Springfield, Hampden County,
Massachusetts, being shown on a plan entitled “ALTA/ACSM TITLE SURVEY, West
Springfield Club Properties, Inc., 155 Ashley Avenue, West Springfield,
Massachusetts”, prepared by John K. Somers, Professional Land Surveyor, West
Springfield, Massachusetts, dated August 6, 1996, revised February 10, 1997,
updated April 30, 1998, Scale 1” = 30’, Sheet 1 of 1, recorded with the Hampden
County Registry of Deeds of Book of Plan 302, Plan 32, and more particularly
described as follows:
Beginning as a point on the westerly side of Ashley Avenue at the southeast
corner of the parcel herein described, said point being 10.78 feet Westerly of
an iron pipe;
Thence running N 60° 47’ 46” W, a distance of 439.22 feet to an iron pipe;
Thence turning and running N 21° 59’ 20” E, a distance of 208.75 feet to an iron
pipe;
Exhibit A

 



--------------------------------------------------------------------------------



 



Thence turning and running S 60° 53’ 29” E, a distance of 513.72 feet to an iron
pipe;
Thence turning and running S 42° 16’ 27” W, a distance of 213.43 feet to the
point of beginning.

XVIII.   MOUNTAIN VIEW — IDAHO FALLS, ID

     A. Address
2325 Coronado Street, Idaho Falls, ID 83404
     B. Legal Description
Lot 3 in Block 5 of Channing Way Addition, Division No. 5, to the City of Idaho
Falls, according to the official plat thereof, recorded on July 19, 1999 as
Instrument No. 1002126, filed in Official Records of Bonneville County, Idaho.

XIX.   PIONEER VALLEY — WEST VALLEY CITY, UT

     A. Address
3460 South Pioneer Parkway, West Valley City, UT 84120
     B. Legal Description
Parcel 1:
BEGINNING at a point South 89°56’54” West 1054.1 feet and North 0°04’58” West
173.0 feet from the Southeast corner of Section 30, Township I South, Range 1
West, Salt Lake Base and Meridian, (said point also being on the Westerly line
of 4155 West Street), which point is also the Northeast corner of the HCA
Properties, Inc. property contained in that certain Warranty Deed recorded
September 11, 1981 as Entry No. 3603565, in Book 5291, at Page 153 of the
Official Records; and running thence West along said HCA Properties, Inc., North
boundary line, 100.00 feet to the Northwest corner of the HCA Properties, Inc.
property; thence along the West boundary of the said HCA Properties, Inc.
property South 0°04’58” East 140.0 feet to the North line of 3500 South Street;
thence along said North line of said 3500 South Street South 89°56’54” West
171.0 feet to a point on the West line of the Southeast quarter of the Southeast
quarter of said Section 30; thence along said West line North 1295 feet to the
1/16 Section line; thence East 425.88 feet, more or less, to a point on the West
line of vacated 4155 West Street; thence along said West line South 0°05’ East
150.24 feet, more or less, to a point of tangency with a 144.69 foot radius
curve to the right; thence Southwesterly 124.27 feet along said curve to a point
of tangency; thence South 49°07’42” West 38.22 feet to a point of tangency with
a 205.32 foot radius curve to the left; thence Southwesterly 175.79 feet along
said curve to a point of tangency; thence South 723.44 feet to the point of
BEGINNING.
TOGETHER WITH the West one-half of the vacated street (4155 West Street)
abutting a portion of the said property on the East.
Exhibit A

 



--------------------------------------------------------------------------------



 



EXCEPTING THEREFROM the following described property conveyed to National Health
Investors, Inc. in that certain Special Warranty Deed recorded March 2, 1993 as
Entry No. 5445234, in Book 6613, at Page 1040 of the Official Records, to-wit:
BEGINNING at a point on the West line of the Southeast quarter of the Southeast
quarter of Section 30, said point being South 89°56’54” West along the Section
line 1323.97 feet and North 0°08’49” West 1093.53 feet from the Southeast corner
of Section 30, Township 1 South, Range 1 West, Salt Lake Base and Meridian; and
running thence North 0°08’49” West along said West line 234.16 feet to the
Northwest corner of the Southeast quarter of the Southeast quarter of said
Section 30; thence North 89°57’12” East along the North line of said Southeast
quarter of the Southeast quarter 279.72 feet; thence South 0°08’49” East 113.80
feet; thence South 45°08’49” East 43.64 feet; thence South 00°08’49” East 6.02
feet; thence North 89°51’11” East 6.02 feet; thence South 45°08’49” East 109.16
feet to a point on a curve to the right, the radius point of which bears North
53°23’53” West 144.69 feet; thence Southwesterly along the arc of said curve
31.63 feet to a point of tangency; thence South 49°07’42” West 38.22 feet to a
point of a 205.32 foot radius curve to the left; thence Southwesterly along the
arc of said curve 37.77 feet; thence North 45°08’49” West 186.99 feet; thence
South 89°51’11” West 5.23 feet; thence South 0°08’49” East 62.88 feet; thence
South 89°51’11” West 179.63 feet to the point of BEGINNING.
Parcel 2:
BEGINNING at a point on the North right of way line of 3500 South Street and the
West right of way line of 4155 West Street, said point being South 89°56’54”
West 1057.25 feet, more or less, and North 0°03’06” West 33 feet from the
Southeast corner of Section 30, Township 1 South, Range 1 West, Salt Lake Base
and Meridian; and running thence North 0°03’06” West along said West right of
way line 140.0 feet, more or less, to the Southerly boundary line of the Valley
West Hospital, Inc. property as described in that certain Warranty Deed recorded
January 26, 1979 as Entry No. 3229774, in Book 4806, at Page 585, Salt Lake
County Recorder’s Office; thence South 89°56’54” West along said South boundary
line 100.0 feet, more or less, to an Easterly boundary line of Valley West
Hospital’s property as described in the Warranty Deed described hereinabove;
thence South 0°03’06” East along said East boundary line 140.0 feet, more or
less, to the North right of way line of 3500 South Street; thence North
89°56’54” East along said North right of way line 100.00 feet, more or less, to
the point of BEGINNING,
Parcel 3:
BEGINNING at a point 885.275 feet West and 33 feet North from the Southeast
corner of Section 30, Township 1 South, Range 1 West, Salt Lake Base and
Meridian; and running thence West along the North line of 3500 South Street
108.525 feet, more or less, to the East line of 4155 West Street; thence North
0°04’58” West along said East line 167 feet; thence North 89°56’54” East 108.525
feet, more or less; thence South 167 feet to the point of BEGINNING.
Parcel 4:
BEGINNING at a point South 89°56’54” West 994.1 feet and North 0°04’58” West
283.0 feet from the Southeast corner of Section 30, Township 1 South, Range 1
West, Salt Lake Base and Meridian, (which point of beginning is on the Easterly
line of 4155 West Street); and running thence North 0°04’58” West 365 feet;
thence East 300 feet; thence North 0°04’58” West 320.0 feet; thence West 275.99
feet to a point on a 145.32 foot radius curve to the right; thence Northeasterly
39.70 feet along said curve to a point of tangency; thence North 49°07’42” East
Exhibit A

 



--------------------------------------------------------------------------------



 



38.22 feet to a point on a 204.69 foot radius curve to the left; thence
Northeasterly 175.81 feet along said curve to a point of tangency; thence North
0°05’ West 150.28 feet, more or less, to the 1/16 Section line; thence East
343.88 feet, more or less; thence South 710.0 feet; thence West 32.88 feet;
thence South 265.255 feet; thence South 89°56’54” West 285.00 feet; thence South
0°04’58” East 70.00 feet; thence South 89°56’54” West 180.53 feet to the point
of BEGINNING.
EXCEPTING THEREFROM that portion located within the bounds of 3390 South Street
(also known as Pioneer Parkway).
TOGETHER WITH the East one-half of the vacated street (4155 West Street)
abutting a portion of said property on the West.
Parcel 5:
BEGINNING at a point North along the Section line 796.505 feet and West 170.35
feet from the Southeast corner of Section 30, Township 1 South, Range 1 West,
Salt Lake Base and Meridian; and running thence West 324.65 feet; thence North
178.25 feet; thence East 324.65 feet; thence South 178.25 feet to the point of
BEGINNING.
Parcel 6:
BEGINNING at point in the center of 4000 West Street 618.255 feet North of the
Southeast corner of Section 30, Township 1 South, Range 1 West, Salt Lake Base
and Meridian; and running thence North 178.25 feet; thence West 495 feet; thence
South 178.25 feet; thence East 495 feet to the point of BEGINNING.
EXCEPTING THEREFROM those portions located within the bounds of 4000 West Street
and 3390 South Street (also known as Pioneer Parkway).

XX.   SHILOH HEALTH SERVICES — PLAQUEMINE, LA

     A. Address
59355 River West Drive, Plaquemine, LA 70764
     B. Legal Description
Tract I-B
A certain tract or parcel of ground, together with all the buildings and
improvements thereon, situated in Iberville Parish, Louisiana, being a portion
of Lots 12 & 13 of St. Louis Plantation, located in Sections 43 & 44, Township 9
South, Range 12 East, Southeastern Land District of Louisiana, West of the
Mississippi River which is designated as Tract I-B according to a “Map Showing
As-Built Survey of Tract I-B, 1-C, and Portion of the Southern 40’ of an 80’
Access Servitude” made by Rodi & Songy, Inc., Consulting Engineers and Land
Surveyors, dated October 7, 1992, a copy of which is on file and of record in
the office of the Clerk of Court of Iberville Parish, Louisiana, which is
described more particularly according to said map, as follows:
Exhibit A

 



--------------------------------------------------------------------------------



 



Commencing at a point being the southerly corner of Lot 13 of St. Louis
Plantation as shown on survey by Earl Porter dated March 20, 1947; said point
also being the Point of Beginning.
Thence proceed South 45 degrees 58’ 30” West a distance of 139.69 feet to a
point; thence proceed North 23 degrees 31’ 25” West a distance of 34.91 feet to
a point; thence proceed 481.52 feet along the arc of a curve to the left having
a radius of 1949.86 feet (Chord North 31 degrees 53’ 04” West 480.30 feet);
thence proceed North 49 degrees 51’ 56” East a distance of 64.77 feet to a
point; thence proceed 71.56 feet along the arc of a curve to the left having a
central angle of 3 degrees 56’ 33” and a radius of 1040.00 feet; thence proceed
North 45 degrees 55’ 23” East a distance of 382.31 feet to a point; thence
proceed 122.68 feet along the arc of a curve to the left having a central angle
of 20 degrees 40’ 28” and a radius of 340.00 feet to a point; thence proceed
North 25 degrees 14’ 55” East a distance of 32.18 feet to a point; thence
proceed 76.27 feet along the arc of a curve to the right having a radius of
260.00 feet (Chord North 33 degrees 39’ 05” East 75.99 feet); thence proceed
South 44 degrees 4’ 37” East a distance of 74.40 feet to a point; thence proceed
North 45 degrees 55’ 23” East a distance of 155.00 feet to a point; thence
proceed South 44 degrees 4’ 37” East a distance of 110.00 feet to a point;
thence proceed North 45 degrees 55’ 23” East a distance of 174.00 feet to a
point; thence proceed North 44 degrees 4’ 37” West a distance of 185.00 feet to
a point; thence proceed North 45 degrees 55’ 23” East a distance of 35.00 feet
to a point; thence proceed South 44 degrees 41’ 12” East a distance of 540.78
feet to a point; thence proceed South 45 degrees 18’ 19” West a distance of
479.29 feet to a point; thence proceed South 45 degrees 58’ 30” West a distance
of 607.22 feet to the Point of Beginning.
Tract 1-C
A certain tract or parcel of ground, together with all the buildings and
improvements thereon, situated in Iberville Parish, Louisiana, being a portion
of Lots 12 & 13 of St. Louis Plantation, located in Sections 43 & 44, Township 9
South, Range 12 East, Southeastern Land District of Louisiana, West of the
Mississippi River which is designated as Tract I-C according to a “Map Showing
As-Built Survey of Tract I-B, I-C, and Portion of the Southern 40’ of an 80’
Access Servitude” made by Rodi & Songy, Inc., Consulting Engineers and Land
Surveyors, dated October 7, 1992, a copy of which is on file and of record in
the office of the Clerk of Court of Iberville Parish, Louisiana, which is
described more particularly according to said map, as follows:
Commencing at a point being the southerly corner of Lot 13 of St. Louis
Plantation as shown on survey by Earl Porter dated March 20, 1947; thence
proceed South 45 degrees 58’ 30” West a distance of 139.69 feet to a point;
thence proceed North 23 degrees 31’ 25” West a distance of 34.91 feet to a
point; thence proceed 563.41 feet along the arc of a curve to the left having a
central angle of 16 degrees 33’ 20” and a radius of 1949.86 feet to a point,
said point also being the Point of Beginning.
Thence proceed North 35 degrees 24’ 56” West a distance of 99.26 feet to a
point; thence proceed North 41 degrees 01’ 14” West a distance of 138.41 feet to
a point; thence proceed North 47 degrees 00’ 07” East a distance of 687.73 feet
to a point; thence proceed North 45 degrees 55’ 23” East a distance of 54.68
feet to a point; thence proceed South 44 degrees 41’ 12”
Exhibit A

 



--------------------------------------------------------------------------------



 



East a distance of 182.01 feet to a point; thence proceed South 45 degrees 55’
23” West a distance of 11.78 feet to a point; thence proceed 122.68 feet along
the arc of a curve to the left having a central angle of 20 degrees 40’ 28” and
a radius 340.00 feet to a point; thence proceed South 25 degrees 14’ 55” West a
distance of 32.18 feet to a point; thence proceed 93.82 feet along the arc of a
curve to the right having a central angle of 20 degrees 40’ 28” and a radius of
260.00 feet to a point; thence proceed South 45 degrees 55’ 23” West a distance
of 382.31 feet to a point; thence proceed 66.06 feet along the arc of a curve to
the right having a central angle of 3 degrees 56’ 33” and a radius of 960.00
feet to a point; thence proceed South 49 degrees 51’ 56” West a distance of
64.77 feet to a point; thence proceed 1.88 feet along the arc of a curve to the
left having a radius of 1949.86 feet (Chord North 41 degrees 20’ 15” West 1.88
feet) to the Point of Beginning.
Tract I-D-2
A certain tract or parcel of ground, together with all the buildings and
improvements thereon, situated in Iberville Parish, Louisiana, known as Tract
l-D-2 as shown on the Map Showing Resubdivision of Tract I-D-1 into Tracts I-D-I
and I-D-2 prepared by Michael B. Songy, PLS, dated October 13, 1993 and recorded
on December 27, 1993 in Conveyance Book 465, Entry 63, Iberville Parish,
Louisiana, which is described more particularly according to said map, as
follows:
Commence at an iron rod marking the southeasterly corner of Tract I-D-1 situated
on the northwesterly right of way line of a 80 foot servitude of passage for the
point of beginning; proceed North 44° 41’ 12” West a distance of 182.01 feet to
an iron pipe and corner; thence South 45° 55’ 23” West a distance of 333.73 feet
to an iron pipe and corner; thence South 44° 41’ 12” East a distance of 32 feet
to an iron pipe and corner; thence North 45° 55’ 23” East a distance of 263.73
feet to an iron pipe and corner; thence South 44° 41’ 12” East a distance of 70
feet to an iron pipe and corner; thence North 45° 55’ 23” East a distance of
50.00 feet to an iron pipe and corner; thence South 44° 41’ 12” East a distance
of 80.01 feet to an iron pipe on the northwesterly right of way of said
servitude of passage and corner; thence North 45° 55’ 23” East along said right
of way line a distance of 20.00 feet to an iron rod and the point of beginning.
Portion of the Southern 40’ of an 80’ Access Servitude
A certain tract or parcel of ground, together with all the buildings and
improvements thereon, situated in Iberville Parish, Louisiana, being a portion
of Lots 12 & 13 of St. Louis Plantation, located in Sections 43 & 44, Township 9
South, Range 12 East, Southeastern Land District of Louisiana, West of the
Mississippi River which is designated as a Portion of the Southern 40’ of an 80’
Access Servitude according to a “Map Showing As-Built Survey of Tract I-B, I-C,
and Portion of the Southern 40’ of an 80’ Access Servitude” made by Rodi &
Songy, Inc., Consulting Engineers and Land Surveyors, dated October 7, 1992, a
copy of which is on file and of record in the office of the Clerk of Court of
Iberville Parish, Louisiana, which is described more particularly according to
said map, as follows:
Commencing at a point being the southerly corner of Lot 13 of St. Louis
Plantation as shown on survey by Earl Porter dated March 20, 1947; thence
proceed South 45 degrees 58’ 30” West a distance of 139.69 feet to a point;
thence proceed North 23 degrees 31’ 25” West a distance of
Exhibit A

 



--------------------------------------------------------------------------------



 



34.91 feet to a point; thence proceed 481.52 feet along the arc of a curve to
the left having a radius of 1949.86 feet (Chord North 31 degrees 53’ 04” East
480.30 feet) to a point, said point also being the Point of Beginning.
Thence proceed 40.00 feet along the arc of a curve to the left having a radius
of 1949.86 feet to a point; thence proceed North 49 degrees 51’ 56” East a
distance of 64.77 feet to a point; thence proceed 68.81 feet along the arc of a
curve to the left having a central angle of 3 degrees 56’ 33” and a radius of
1000.00 feet to a point; thence proceed North 45 degrees 55’ 23” East a distance
of 382.31 feet to a point; thence proceed 108.25 feet along the arc of a curve
to the left having a central angle of 20 degrees 40’ 28” and a radius of 300.00
feet to a point; thence proceed North 25 degrees 14’ 55” East a distance of
32.18 feet to a point; thence proceed 108.25 feet along the arc of a curve to
the right having a central angle of 20 degrees 40’ 28” and a radius of 300.00
feet to a point; thence proceed North 45 degrees 55’ 23” East a distance of
345.99 feet to a point; thence proceed South 44 degrees 41’ 12” East a distance
of 40.00 feet to a point; thence proceed South 45 degrees 55’ 23” West a
distance of 346.46 feet to a point; thence proceed 93.82 feet along the arc of a
curve to the left having a central angle of 20 degrees 40’ 28” and a radius of
260.00 feet to a point; thence proceed South 25 degrees 14’ 55” West a distance
of 32.18 feet to a point; thence proceed 122.68 feet along the arc of a curve to
the right having a central angle of 20 degrees 40’ 28” and a radius of 340.00
feet to a point; thence proceed South 45 degrees 55’ 23” West a distance of
382.31 feet to a point; thence proceed 71.56 feet along the arc of a curve to
the right having a central angle of 3 degrees 56’ 33” and a radius of 1040.00
feet to a point; thence proceed South 49 degrees 51’ 56” West a distance of
64.77 feet to the Point of Beginning, less and except that portion of the 40
foot strip adjacent to Tract I-A.
Servitudes for the right to pass on, under, over and through that tract of land
forty feet in width of the Cardinal-Granada Family described in the act
referenced below, together with the right to lay, maintain, inspect, operate,
repair, alter, remove and replace pipes, sewer lines, utility poles and fixtures
and all appurtenances and necessary lines, fixtures, fittings, meter and other
improvements and equipment as may be necessary or convenient for access and for
the provision of utilities and other services established by virtue of Act
Establishing Servitudes dated February 28, 1983 between Rhodes J. Spedale
General Hospital, Inc. and Anthony Cardinal, et als, which act was recorded in
Book 341, Entry No. 260 of the conveyance records of Iberville Parish,
Louisiana.
A 7.5 foot wide by 74.40 feet in length drainage and utility servitude located
on Tract I-A, and a 20 foot wide by 185 foot long drainage and utility servitude
both described by and established in the Act of Sale dated March 3, 1983 from
Rhodes J. Spedale General Hospital, Inc. to RWB Medical Properties Limited
Partnership II recorded in Book 341. Entry No. 290 as amended by Notarial Act of
Correction recorded in Book 426, Entry No. 20.
Excepting Therefrom the Following:
ONE CERTAIN LOT OR PARCEL OF GROUND, together with all buildings and
improvements located thereon, situated in the Parish of Iberville, State of
Louisiana, and being more particularly described as Tract 1-C-A of Belleview
Farms, located in Section 44, Township 9 South, Range 12 East, Iberville Parish,
Louisiana, according to a map or plat entitled “Map Showing Resubdivision of
Tract 1-C into Tracts 1-C-A & 1-C-B of Belleview Farms, located in
Exhibit A

 



--------------------------------------------------------------------------------



 



Section 44, T-9-S, R-12-E, Iberville Parish, Louisiana for
Dugas-Sturlese-Zuschlag Partnership”, made by Evans-Graves Engineers, Inc.,
Engineering Consultants, dated March 29, 1994, which is described more
particularly according to said map as follows:
Commencing at a point which is the most southwesterly corner of Tract 1-C,
according to a map entitled “Map Showing As-Built Survey of Tract I-B, 1-C and
Portion of the Southern 40’ of an 80’ Access Servitude”, made by Rodi & Songy,
Inc., Consulting Engineers and Land Surveyors, dated October 2, 1992, a copy of
which is on file and of record in the Office of the Clerk of Court of Iberville
Parish, Louisiana, which is the intersection of the rights-of-way of La. Hwy.
992-3 and River West Drive, proceed North 35° 24’ 56” West a distance of 99.26’
to a point and corner; thence proceed North 41° 01’ 14” West a distance of
18.41’ to a point and corner, all the foregoing being along the easternmost
right-of-way of La. Hwy. 992-3; thence proceed North 45° 55’ 23” East a distance
of 105’ to a point and corner; thence proceed South 44° 04’ 37” East a distance
of 125.07’ to a point and corner; thence proceed along the northerly boundary of
the right-of-way of River West Drive South 48° 10’ 51” West a distance of 56.48’
to a point and corner; thence, continuing along the northerly boundary of such
right-of-way, proceed South 49° 51’ 56” West a distance of 64.77’ to the point
of beginning.
and
A certain tract or parcel of land designated as Tract l-C-B-2, containing .96
acres, being a portion of Belleview Farms property lying in Section 44, Township
9 South, Range 12 East, Iberville Parish, Louisiana according to a map or plat
entitled “Map Showing Subdivision of Tract 1-C-B Containing 3.30 Acres into
Tracts 1-C-B-l & l-C-B-2 Belleview Farms,” made by John Dunlap Land Surveying,
Inc., dated 11/18/04, a copy of which is recorded in COB 566, Entry 75 of the
official records of Iberville Parish, Louisiana (“Dunlap Survey”), which is more
particularly described as follows:
Point of Commencement and Point of Beginning being the northeast intersection of
Plaza Drive and River West Drive;
thence proceed North 40° 1’ 13” West, a distance of 232.78 feet to a point and
corner;
thence proceed North 47° 00’ 07” East, a distance of 145.67 feet to a point and
corner;
thence proceed North 45° 55’ 23” East, a distance of 54.68 feet to a point and
corner;
thence proceed South 44° 41’ 12” East a distance of 182.01 feet to a point and
corner;
thence proceed South 45° 55’ 23” West, a distance of 11.78 feet to a point and
corner;
thence proceed in a curve to the left with a radius of 340.00 feet, a chord
bearing of South 35° 35’ 09” West, a chord distance of 122.02 feet and an arc
length of 122.68 feet to a point and corner;
thence proceed South 25° 14’ 55” West, a distance of 32.18 feet to a point and
corner;
Exhibit A

 



--------------------------------------------------------------------------------



 



thence proceed in a curve to the right with a radius of 260.00 feet, a chord
bearing of South 31° 37’14” West, a chord distance of 57.71 feet and an arc
length of 57.83 feet to the Point of Beginning.
Exhibit A

 